



SECOND SUPPLEMENTAL INDENTURE


This SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”), dated
as of January 31, 2007, is entered into by and between Pac-West Telecomm, Inc.,
a California corporation, (the “Company”) and Wells Fargo Bank, N.A. (successor
by merger to Norwest Bank Minnesota, National Association), as trustee (the
“Trustee”) in connection with an amendment to the Indenture, dated as of January
29, 1999, as supplemented by that certain First Supplemental Indenture, dated
November 25, 2003 between the Company and the Trustee (the “Indenture”),
relating to the Company’s 13 1/2% Senior Notes due 2009 (the “Notes”).
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Indenture.


W I T N E S S E T H:


  WHEREAS, Section 9.02 of the Indenture provides that the Company, when
authorized by a resolution of its Board of Directors, and the Trustee may
(subject to certain exceptions), with the written consent of the holders of a
majority in principal amount of Notes outstanding (the “Requisite Consents”),
amend or supplement the Indenture;


  WHEREAS, the Company has made an offer to exchange the Notes for newly issued
13 1/2% Senior Priority Notes and has solicited consents with respect to an
amendment to Section 4.03 of the Indenture (the “Proposed Amendment”) pursuant
to the terms and conditions of that certain Offering Circular and Consent
Solicitation Statement, dated as of December 21, 2006, as may be amended from
time to time by the Company (the “Offering Circular”);


  WHEREAS, the Company has received the Requisite Consents to effect the
Proposed Amendment under the Indenture and has delivered an Officers’
Certificate to the Trustee so certifying; and


  WHEREAS, the Company has been authorized by a resolution of its Board of
Directors to enter into this Second Supplemental Indenture.


  NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows
for the benefit of each other party and for the equal and ratable benefit of the
Holders of the Notes, the Company and the Trustee hereby agree as follows:


ARTICLE 1
AMENDMENT


Section 4.03 of the Indenture is hereby amended and restated in its entirety to
read as follows:


“(a) Whether or not required by the rules and regulations of the SEC, so long as
any Notes are outstanding, the Company shall furnish to the Holders of Notes,
within the time periods specified in the SEC’s rules and regulations all
quarterly and annual financial statements that would be required to be contained
in a filing with the SEC on Forms 10-Q and 10-K if the Company were required to
file such forms, a “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” with respect to all such quarterly and annual
financial statements furnished and, with respect to such annual financial
statements only, a report thereon by the Company's certified independent
accountants.

 
 

--------------------------------------------------------------------------------

 
(b) For so long as any Notes remain outstanding, the Company shall furnish to
the Holders and to prospective investors, upon their request, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.”


ARTICLE 2
EFFECTIVENESS; OPERATIVENESS


This Second Supplemental Indenture will become effective and binding upon the
Company, the Trustee and the holders of Notes upon consummation of the Exchange
Offer and Consent Solicitation (the “Effective Date”).  
 
  On the Effective Date, the Indenture shall be modified and amended in
accordance with this Second Supplemental Indenture, and all the terms and
conditions of both shall be read together as though they constitute one
instrument, except that, in case of conflict, the provisions of this Second
Supplemental Indenture will control. The Indenture, as modified and amended by
this Second Supplemental Indenture, is hereby ratified and confirmed in all
respects and shall bind every holder of Notes. In case of conflict between the
terms and conditions contained in the Notes and those contained in the
Indenture, as modified and amended by this Second Supplemental Indenture, the
provisions of the Indenture, as modified and amended by this Second Supplemental
Indenture, shall control.


ARTICLE 3
CONFLICT WITH THE TRUST INDENTURE ACT


  If any provision of this Second Supplemental Indenture limits, qualifies or
conflicts with any provision of the Trust Indenture Act of 1939 (the “TIA”) that
is required under the TIA to be part of and govern any provision of this Second
Supplemental Indenture, the provision of the TIA shall control. If any provision
of this Second Supplemental Indenture modifies or excludes any provision of the
TIA that may be so modified or excluded, the provision of the TIA shall be
deemed to apply to the Indenture as so modified or to be excluded by this Second
Supplemental Indenture.
 
ARTICLE 4
SEVERABILITY


  In case any provision in this Second Supplemental Indenture shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


ARTICLE 5
HEADINGS


  The Article and Section headings of this Second Supplemental Indenture have
been inserted for convenience of reference only, are not to be considered a part
of this Second Supplemental Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.


ARTICLE 6
BENEFITS UNDER THE SECOND SUPPLEMENTAL INDENTURE


  Nothing in this Second Supplemental Indenture or the Notes, express or
implied, shall give to any Person, other than the parties hereto and thereto and
their successors hereunder and thereunder and the holders of the Notes, any
benefit of any legal or equitable right, remedy or claim under the Indenture,
this Second Supplemental Indenture or the Notes.

 
 

--------------------------------------------------------------------------------

 
ARTICLE 7
SUCCESSORS


  All agreements of the Company in this Second Supplemental Indenture shall bind
their respective successors. All agreements of the Trustee in this Second
Supplemental Indenture shall bind its successors.
ARTICLE 8
THE TRUSTEE


  The Trustee shall not be responsible in any manner whatsoever for or in
respect of the validity or sufficiency of this Second Supplemental Indenture or
for or in respect of the recitals contained herein, all of which are made solely
by the Company.


ARTICLE 9
CERTAIN DUTIES AND RESPONSIBILITIES OF THE TRUSTEE


  In entering into this Second Supplemental Indenture, the Trustee shall be
entitled to the benefit of every provision of the Indenture relating to the
conduct or affecting the liability or affording protection to the Trustee,
whether or not elsewhere herein so provided.


ARTICLE 10
GOVERNING LAW


   THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


Each of the parties hereto agrees to submit to the jurisdiction of the courts of
the State of New York in any action or proceeding arising out of or relating to
this Second Supplemental Indenture.


ARTICLE 11
COUNTERPART ORIGINALS


  The parties may sign any number of copies of this Second Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent one and the same agreement.




* * * *
 
 

--------------------------------------------------------------------------------

 

  IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed, all as of the date first above written.


 
PAC-WEST TELECOMM, INC.
 
 


 
 
By: __/s/MICHAEL SARINA____________
 
 
Name: Michael Sarina
 
 
Title: Chief Financial Officer
 
 


 
 
WELLS FARGO BANK, N.A., as Trustee
 
 


 
 
By: __/s/TIMOTHY P. MOWDY__________
 
 
Name: Timothy P. Mowdy
 
Title: Vice-President
 
 
 


Signature Page to Second Supplemental Indenture
 
 

--------------------------------------------------------------------------------

 